Citation Nr: 1111507	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-21 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic coccygeal disorder.  

2.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1970.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for a low back disorder.  In October 2008, the RO granted service connection for posttraumatic stress disorder (PTSD); assigned a 50 percent evaluation for that disability; and effectuated the award as of February 18, 2005.  In July 2010, the RO denied a total rating for compensation purposes based on individual unemployability.  

The Board observes that the Veteran has appealed from the initial disability evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issues of the evaluation of the Veteran's PTSD and a total rating for compensation purposes based on individual unemployability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



FINDING OF FACT

A chronic coccygeal disorder to include arthritis is presumed to have been initially manifested during wartime service.  


CONCLUSION OF LAW

A chronic coccygeal disorder to include arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of entitlement to service connection for a chronic coccygeal disorder to include arthritis.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of the VA's duty to notify and assist is necessary.  

The Veteran asserts that service connection is warranted for a chronic coccygeal disorder as his pre-existing coccygeal disability was aggravated by his strenuous military duties including those performed during combat in the Republic of Vietnam.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c) (2010).  A disease considered by medical authorities to be of congenital or familial (hereditary) origin by definition exists prior to a Veteran's entry into active service.  However, service connection for such disability may be granted if the inservice manifestations of the disease constituted aggravation of the disability.  VAOPGCPREC 82-90.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A veteran who served after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2010).  

The Court has clarified that:

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b)(1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The Federal Circuit has held that:

In view of the legislative history and the language of section 1111, we hold that the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

In a 2003 precedent opinion, the General Counsel of the VA directed that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

The report of the Veteran's February 1968 physical examination for service entrance states that the Veteran was diagnosed with "coccydynia [not disqualifying]."  Coccydynia is pain in the coccyx and neighboring region.  Dorland's Illustrated Medical Dictionary 347 (28th ed.1994).  The examiner concurrently checked a box indicating that the Veteran's "spine, other musculoskeletal" were found to be normal.  A May 21, 1968, "Physical Inspection" stamped onto the reverse of the February 1968 examination report states that "no additional defects discovered" and the Veteran was "fit for military service."  A May 21, 1968, Army orthopedic evaluation, apparently conducted as part of the "Physical Inspection" states that the examiner found "coccydynia, some localized tenderness over coccyx - qualified for duty."  While the report of his physical examination for service entrance relates that the Veteran exhibited some coccydynia, no chronic coccygeal disorder was noted.  Therefore, the Veteran is entitled to the presumption of soundness as to a chronic coccygeal disorder.  

Given this fact, it is therefore necessary to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's chronic coccygeal disability was both preexisting and not aggravated by active service.  A March 1968 private X-ray study of the sacrum and the coccyx from W. M. N., M.D., indicates that:

The coccyx is anomalous and consists of three fused segments, the distal one curving anteriorly in a more acute fashion than usually seen.  This failure of segmentation of the coccyx is believed to represent a congenital anomaly and the slight anterior deviation of the distal end of the coccyx could be part of this congenital anomaly or secondary to old injury.  There is no evidence of recent fracture.  This condition causes pain over the coccyx with prolonged sitting and riding long distance.  

The private X-ray study was conducted prior to the Veteran's May 1968 induction into active service.  

The Veteran's service treatment records reflect that he was seen for back complaints.  A June 1968 treatment record states that the Veteran complained of pain while riding in trucks.  He presented a history of a "bruised coccyx ?[years] ago."  The Veteran exhibited tenderness over the coccyx.  A June 1968 treatment entry states that the Veteran was treated for slight upper back muscle strain.  At his January 1970 physical examination for service separation, the Veteran denied experiencing "back trouble of any kind."  On examination, the Veteran exhibited a normal spine.  

A June 1968 letter from the Veteran to his parents conveys that "my spine continues to bother me."  

In an April 2005 written statement, the Veteran advanced that:

I tried to get out of the draft because of the bent spine tip.  I was exempt from doing exercises such as sit ups, and other activities that would further damage the spine.  I told the Army doctors at the Montgomery induction center that I couldn't do things like sit ups, or sit on hard surfaces for long periods of time.  I showed them X-rays of my spine and everything, but they didn't believe me.  

At basic training at Fort Benning, I experienced problems.  The doctors there simply gave me painkillers and told me to do the exercises in a way that wouldn't create additional pain.  My drill instructors, however, felt different, and unless I was screaming in agony, I was made to participate with the others.  I believe that has led to my back problems which have plagued me ever since.  

In a December 2005 written statement, the Veteran clarified that he had experienced chronic low back pain which increased in severity while he was in the Republic of Vietnam secondary to long truck rides over bumpy roads; sitting unrestrained on pallets aboard C-130 aircraft; and wearing full military gear.  His low back pain frequently prevented him from performing his military duties.  The Veteran related further that he had experienced and been treated for chronic low back pain since service separation.  

An August 2006 physical evaluation from W. S., D.C., notes that the Veteran complained of chronic "mid and right low back" pain and weakness.  He presented a history of having fallen and sustained a coccygeal injury during high school and using a doughnut cushion due to back pain and weakness while serving with the Army in the Republic of Vietnam.  The Veteran was diagnosed with "sacrum subluxation complicated by chronic lumbar degenerative disc disease, arthritis, and a severely deformed and arthritic coccyx; intermittent lumbago/lumbalgia symptoms complicated by lumbar nerve root irritation; ongoing pelvic pain complicated by chronic coccygia with possible ramifications of the central nervous system."  Dr. S. concluded that there was "an excellent possibility that this coccyx trauma was sustained before [the Veteran] was drafted and exacerbated by his rigorous military service."  

At a September 2008 VA examination for compensation purposes, the Veteran complained of chronic low back pain.  Contemporaneous X-ray studies of the lower back were reported to reveal lumbar spine spurring, lumbar spine disc space narrowing, and no coccygeal fracture.  The Veteran was diagnosed with "mild degenerative joint disease L4/5, consistent with natural aging."  The examiner commented that: 

Current complaints of low back discomfort are not the same as or related to acute episode of muscle strain while in military service.  No evidence of chronicity or aggravation of preexisting condition of coccydynia while in service or evidence of chronicity post-service.  

The December 2010 VHA opinion notes that the Veteran's clinical documentation had been reviewed.  The physician opined that:  

The patient was seen for a pre-entrance to service physical examination in February 1968.  At that time, the Veteran complained of some pain associated with his coccyx and gave a history that, approximately two years before, he had fallen down and had definite pain in his tailbone, coccyx area.  X-ray was obtained in March of 1968 which revealed that the coccyx consisted of three fused segments with anterior tipping of the distal end of the coccyx.  This was felt to represent a congenital abnormality that the patient obviously was born with, but it was felt with the anterior tipping of the coccyx that this might lead to some increased pain associated with any trauma or stress to this area.  

However, it was not felt to be disqualifying and the patient was then on active duty from May of 1968 until January 1970.  In May 1968, while he was initially in the military, the patient was seen in May of 1968 as well as June of 1968 complaining of some pain in the coccygeal area.  It was noted that he had some tenderness over the coccyx, and the patient was basically treated conservatively, and he completed basic training and then went to active duty in Vietnam.  The patient was discharged in January 1970 and had a physical examination at the time of his discharge.  The Veteran did not complain nor exhibit any abnormality in a coccygeal examination at that time nor did he exhibit any abnormality of any back abnormalities (sic) at the time of his discharge physical in January 1970.  

***

The patient then had a Veteran's VA examination of his back in September of 2008, and it was noted at that time an X-ray showed evidence of degenerative joint disease with narrowing of the disc space at L4-5, and this was felt to be consistent with the natural aging process.  It was felt at this examination that there was no evidence of chronicity or aggravation of a pre-existing condition of coccydynia while in military service.  

Based upon review of the medical records available, it is my opinion that this patient at the time of his admission into the military had a pre-existing condition of coccydynia associated with a congenital abnormality of a failure of segmentation of the coccyx.  It is apparent that the patient during basic training had a slight amount of difficulty as he was seen for treatment two times: one in May 1968, one in June 1968 by military physicians for treatment of his bruised coccyx.  

However, at the time of the patient's discharge, the patient had no complaints in reference to his coccyx.  It is my opinion that this patient's diagnosis is a chronic coccygeal condition that is due to a pre-existing congenital abnormality in the coccyx.  It is also my opinion that there is no adequate information to indicate that the patient's pre-existing condition of a chronic coccygeal disorder was aggravated in any way while he was on active medical (sic) duty.  At the time [of] this patient's discharge physical examination, he did not present with any significant complaints in reference to his coccyx or any other back abnormalities.  In addition, when the patient was seen for examination in September of 2008, he demonstrated degenerative disc disease at L4-5, and this was considered to be due to natural aging, and I would agree with this completely.  There was not any indication of any aggravation of the pre-existing condition of the coccyx on X-ray, and it would be my opinion that the pre-existing condition of the coccygeal disorder was not aggravated in any way by his military service or subsequently.  

The March 1968 X-ray study from Dr. N. clearly establishes that the Veteran's coccygeal disability existed prior to his May 1968 entrance into active service.  The Veteran has acknowledged this fact.  However, the clinical record is in conflict as to whether the Veteran's chronic coccygeal disability was aggravated by his wartime active service.  While the September 2008 VA examination report and the December 2010 VHA opinion essentially conclude that the Veteran's pre-existing coccygeal disability did not increase in severity during or following active service, Dr. S. determined that the Veteran's pre-existing coccygeal disorder had increased in severity due to his "rigorous military service" and was currently manifested by significant coccygeal arthritis.  In light of such apparent conflict, the Board finds that there is no clear and unmistakable evidence establishing that the Veteran's chronic coccygeal disability was both preexisting and not aggravated by his wartime service.  Given this fact, the Board finds that the presumption of soundness as to a chronic coccygeal disorder has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran served in the Republic of Vietnam and participated in combat.  He is presumed to have initially manifested a chronic coccygeal disorder during active service.  The Veteran reported experiencing chronic low back symptoms during and following his wartime service.  Dr. S.'s August 2006 physical evaluation conveys that the Veteran was diagnosed with a severely deformed and arthritic coccyx.  Therefore, the Board concludes that service connection is warranted for a chronic coccygeal disorder to include arthritis.  


ORDER

Service connection for a chronic coccygeal disorder to include arthritis is granted.  
REMAND

The Veteran asserts that an initial evaluation in excess of 50 percent is warranted for his PTSD as his psychiatric disability prevents him from securing and following any form of substantially gainful employment.  

Initially, the Board notes that the Veteran submitted an April 2010 claim for a total rating for compensation purposes based on individual unemployability.  In July 2010, the RO denied the claim.  The Court has directed that when entitlement to a total rating for compensation purposes based on individual unemployability is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

An April 2006 written statement from the Veteran's spouse conveys that the Veteran's PTSD had been treated by L. H., M.D., their personal physician, and at the Pensacola, Florida, Vet Center.  A July 2006 treatment record from the Pensacola, Florida, Vet Center notes that the Veteran had been treated since July 2005.  Clinical documentation of the cited PTSD treatment is not of record.  

The VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Since the claims files are being returned to the RO, they should be updated to include any VA treatment records compiled since August 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his PTSD since February 18, 2005.  Upon receipt of the requested information and the appropriate releases, contact L. H., M.D., the Pensacola, Florida Vet Center, and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  

2.  Associate with the claims folders, any relevant VA medical treatment records dating from August 2009.  

3.  Then readjudicate the Veteran's entitlement to an initial evaluation in excess of 50 percent for his PTSD and a total rating for compensation purposes based on individual unemployability.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious 

handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


